Citation Nr: 1342714	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Eligibility for payment of attorney fees from past-due benefits resulting from a November 2010 rating decision.

2.  Eligibility for payment of attorney fees from past-due benefits resulting from a November 2011 rating decision.

[The Veteran will receive a decision on his claims for increased ratings for depression, grand mal epilepsy, and residuals of a fracture to the skull, and entitlement to an earlier effective date for the award of total disability evaluation based on individual unemployability, as well as on the claim for waiver of recovery of an overpayment of VA benefits, under separate cover.]




REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971 and from November 1978 to October 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and November 2011 attorney fee eligibility decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board recognizes that the following decision relates only to the basic eligibility for payment of attorneys fees for past-due benefits resulting from November 2010 and November 2011 rating decisions.  The appropriate amount of attorneys fees and the time period for which fees are due, considering the many changes in representation over the course of this appeal, is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In February 2002, the Board issued a decision denying increased ratings for grand mal epilepsy and for depression.

2.  In July 2002, the Veteran retained an attorney to represent him in the appeal of the February 2002 Board decision.

3.  The appellant is a successor attorney acting in the continuous prosecution of the issues on appeal, which has been ongoing since the February 2002 Board decision, and which includes the November 2010 and November 2011 rating decisions.


CONCLUSIONS OF LAW

1.  The criteria for eligibility for payment of attorney fees from past-due benefits resulting from a November 2010 rating decision, which was issued during the appeal of the final February 2002 Board decision, are met.  38 U.S.C.A. § 5904(a) (West 2002); 38 C.F.R. § 14.636(c)(2) (2013).

2.  The criteria for eligibility for payment of attorney fees from past-due benefits resulting from a November 2011 rating decision, which was issued during the appeal of the final February 2002 Board decision, are met.  38 U.S.C.A. § 5904(a)  (West 2002); 38 C.F.R. § 14.636(c)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). 

The appellant in the case at hand is an attorney who has represented the Veteran with regard to several claims appealed to the Court of Appeals for Veterans Claims (Court).  The claims relevant to this appeal are entitlement to an increased rating for grand mal epilepsy, initially filed in June 1987, and entitlement to an increased initial rating for mood disorder, also claimed as depression, initially filed in November 1987.  The Veteran and the appellant entered into a fee agreement in relation to these claims in August 2009.

In November 2010, a rating decision was issued awarding an increased rating for the Veteran's service-connected grand mal epilepsy.  In September 2011, the Board granted the Veteran a 70 percent rating for his service-connected depression, after which a November 2011 rating decision was issued effectuating the grant.  In February 2011 and November 2011, respectively, the RO issued decisions which denied the appellant eligibility to receive attorney fees for past due benefits related to the adjudication of these appeals.  The appellant has perfected an appeal and asserts that she is entitled to attorney fees for these past due benefits.

A VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C.A. § 5904(d) (West 2002). 

On December 22, 2006, 38 U.S.C.A. § 5904  was amended by the Veterans Benefits, Health Care, and Information Technology Act of 2006, but only for those claims filed 180 days after the passage of the Act. Pub. L. No. 109-461.  VA promulgated regulations implementing that Act on May 22, 2008.  Those regulations, effective June 23, 2008, replaced 38 C.F.R. § 20.609 with 38 C.F.R. § 14.636.  The changes apply to fee agreements entered into on or after June 23, 2008.  73 Fed. Reg. 29,852, 29,866 (May 22, 2008).  In this case, the attorneys fees under appeal stem from a fee agreement entered into in August 2009; thus the amended regulations are applicable in this case.  Nonetheless, pertinent to the current appeal, the regulatory changes provide that, in cases in which the notice of disagreement was filed on or before June 19, 2007, the requirements contained in the prior regulation (38 C.F.R. § 20.609(c) (2006)) largely still apply.  In particular, under 38 C.F.R. § 14.636(c)(2), in cases in which the Notice of Disagreement was filed on or before June 19, 2007, agents and attorneys may charge fees only for services provided after both of the following conditions have been met:  (i) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and (ii) the agent or attorney was retained not later than one year following the date that the decision by the Board was promulgated.  (This condition will be considered to have been met with respect to all successor agents or attorneys acting in the continuous prosecution of the same matter if a predecessor was retained within the required time period.)  38 C.F.R. § 14.636(c)(2) (2013).  The Board recognizes that under the prior regulations, there was an additional requirement that the notice of disagreement have been received by the agency of original jurisdiction no later than November 18, 1988.  This condition was eliminated by the amended regulation.  Again, because the fee agreement at issue in this matter was entered into in August 2009, the amended regulation applies, so the November 18, 1988, notice of disagreement requirement need not be met.

In this case, the Board initially finds that the first element for establishing entitlement to attorneys fees for past due benefits is met.  The record reveals that the Veteran filed a claim for an increased rating for grand mal epilepsy in June 1987 and filed a claim for service connection for a mood disorder, also claimed as depression, in November 1987.  The claim for an increased rating for grand mal epilepsy was denied by way of a July 1987 rating decision.  Service connection for depression was established by way of a May 1990 rating decision.  The Veteran perfected an appeal as to the denial of an increase for grand mal epilepsy, and as to the initial rating assigned for depression, after which the Board issued remands in June 1992 and November 1997.  In February 2002, the Board issued a decision denying both issues.  All decisions of the Board will be stamped with the date of mailing on the face of the decision, in this case February 21, 2002.  All Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2013).  While the Board decision was subject to review by the Court of Appeals for Veterans Claims (Court), the finality of the February 21, 2002, decision was not disturbed.  38 C.F.R. § 20.1100(b) (2013).  Thus, in this case, a final decision was promulgated by the Board with respect to the issues involved in the appeal.  The first element for establishing basic entitlement to attorneys fees is met.

The question becomes whether the appellant was retained not later than one year following the date that the decision by the Board was promulgated.  Again, the regulation provides that this condition will be considered to have been met with respect to all successor agents or attorneys acting in the continuous prosecution of the same matter if a predecessor was retained within the required time period.  38 C.F.R. § 14.636(c)(2) (2013).  In this case, the appellant entered into the fee agreement with the Veteran in August 2009, which was not within one year of the final February 21, 2002, Board decision.  However, the record shows that the February 2002 Board decision was appealed to the Court in May 2002.  In July 2002, attorney G.C. entered an appearance on behalf of the Veteran with regard to this appeal.  Thus, an attorney representative was retained within the year following the final February 2002 Board decision.  In December 2002, attorney J.W., entered an appearance on behalf of the Veteran with regard to the claims before the Court.  J.M. withdrew the appearance in May 2005, after which attorney B.F. entered an appearance.  On January 31, 2006, the Court granted B.F.'s motion to withdraw as counsel.  Meanwhile, at the Board level, in September 2005, the Veteran submitted a VA Form 21-22 for the Georgia Department of Veterans Services, who represented the Veteran before the Board until January 2008, at which time a VA Form 21-22 was submitted for Paralyzed Veterans of America's (PVA) representation.  PVA's representation was recognized on various documents in the claims file through July 2009.  See July 2008 brief, August 2008 Board remand, April 2009 letters to the Veteran, and July 2009 supplemental statement of the case.  Then, in August 2009, the appellant submitted a VA Form 21-22a and the fee agreement at issue in this case.  Thus, the record clearly shows that the appellant is a successor attorney with regard to the appeal that has been continuously prosecuted since the initial attorney was retained in July 2002, within one year of the February 2002 final Board decision related to the claims on appeal.

Because a final Board decision was issued in February 2002 in relation to the claims for increased ratings for both depression and for grand mal epilepsy, and because attorney G.C. was retained within one year following the decision by the Board and the appellant is shown to be a successor attorney acting in the continuous prosecution of these same matters, which have been involved in an ongoing appeal since, to include the November 2010 and November 2011 rating decisions from which the appellant seeks attorneys fees, the Board finds that the appellant has established basic eligibility to attorneys fees in this matter.  The appeal is granted.


ORDER

Eligibility for payment of attorney fees from past-due benefits resulting from a November 2010 rating decision is granted.

Eligibility for payment of attorney fees from past-due benefits resulting from a November 2011 rating decision is granted.



	                        ____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


